UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                      20-cr-84 (AJN)
  Frank Lopez,
                                                                         ORDER
                         Defendant.


ALISON J. NATHAN, District Judge:

       In order to align the schedules in Mr. Lopez’s criminal case and that of his co-defendant,

Mr. Berry, the Court hereby schedules a status conference in the above-captioned case for June

9, 2020 at 11 a.m.

       Furthermore, after consultation with Jennifer L. Brown, the Attorney-in-Charge of the

Federal Defenders of New York, the Court hereby appoints Louis Freeman as learned counsel

for Mr. Lopez. Mr. Freeman is a member of the SDNY Capital Panel and has been previously

found to be learned in the law of capital cases. The Court is satisfied, pursuant to 18 U.S.C. §

3005, that he is learned in the law applicable to capital cases.

       In light of this Order, the Court does not deem the scheduling conference currently

scheduled for March 18, 2020 necessary at this time and hereby adjourns it. Counsel shall

indicate by March 20, 2020 whether they seek a conference prior to the scheduled June 9, 2020

status conference.

       SO ORDERED.




                                                      1
Dated: March __18___, 2020
       New York, New York




                             ____________________________________
                                       ALISON J. NATHAN
                                    United States District Judge




                               2
